Baldwin, J.
It is immaterial whether the mortgage security given by the defendant was or was not valid in favor of the mortgagee. Her property was afterwards taken on attachment against her husband, and she had the right to make a contract for professional assistance in securing its release, and for this purpose to pledge her personal credit. One way of regaining its possession would be to contest the cause of action of the attaching creditor. If he had none, it might well be that a judgment against him could be obtained in the attachment suit with less of delay or expense than would be incident to a new action brought for a direct vindication of her rights. She preferred this method of redress, and it proved successful. It is found that she owned what, by her husband’s acts, had become in law her separate estate. Jennings v. Davis, 31 Conn. 134. Her contract with the plaintiff was therefore sufficient to authorize this action and support the judgment. General Statutes, §§ 984, 987.
There is no error.
In this opinion the other judges concurred.